Conviction for theft; punishment, two years in the penitentiary.
At a former day of this term, this appeal was dismissed because of a defective appeal bond. A proper appeal bond having been filed, the appeal is reinstated, and the case now considered on its merits.
A. C. Dale was a railroad man, working about May 14, 1930, for the P.  S. F. Ry. Co. Appellant was a switch foreman for the same railroad company at said time, working in and around Pampa. Mr. Guyer operated the Texas Garage at Pampa. Moon, Hiatt and Sweeney worked in various capacities for the Phillips Petroleum Company which had a refinery at Pampa, connected with which were loading racks for loading gasoline refined by the company. On the morning of May 14, 1930, two Phillips Petroleum Company cars were shown by the records of the railway company to be on the loading racks of said Petroleum Company. The numbers of these cars appear in the record. On that same day Dale sold a car of gasoline to Guyer at nine cents per gallon. The two cars above referred to were moved from the loading rack of the Phillips Petroleum Company to a track which served a storage tank of the Texas Garage operated by Mr. Guyer, and on the morning of May 15th one of these cars was unloaded into said storage tank. After it was unloaded, and on the same day, Dale demanded and received from Guyer a check for $731.97 in payment for said car of gasoline. The check was payable to A. C. Dale. On the same day said check was taken to a bank in Pampa by this appellant Shadwick, and the amount thereof was deposited by him in said bank to his credit. The railroad records of the location and movement of cars in the yards at Pampa showing that on the morning of May 14th said cars were at the Phillips Petroleum Company's loading rack, and the next check of said cars showing that the following morning they were on the track serving the storage tank of the Texas Garage, and there being no record of any order for them to be so moved, evidently caused suspicion and led to investigation, following which arrests were made. Two accomplices swore to facts which made out a complete case *Page 72 
of theft of said gasoline, and showed that appellant was an active participant in the commission of the crime, it being his part to move and dispose of the gasoline after it had been made ready for shipment and disposition by the conspirators who worked for the Phillips Petroleum Company.
Appellant in his brief urges the lack of corroboration of the accomplices. That the money or check given Dale for the stolen gasoline by Guyer on the 15th of May, was established by witnesses, not accomplices, to have been turned over to appellant and to be in his possession and by deposit in the bank asserted to be his, on the same day the gasoline was stolen, appears without dispute. The accomplices claimed that appellant paid to them several hundred dollars a few days after the theft. Appellant's account at his bank showed the deposit of the $731.97 on May 16th, and also showed a few days later a checkout from said account of $450, a sum sufficient to cover the amount claimed by the accomplices to have been paid them by appellant as their part of the proceeds of the stolen gasoline. In our opinion, there were circumstances corroborating the accomplices, and sufficiently tending to connect appellant with the theft of the gasoline.
Appellant asserted misconduct of the jury, claiming that, after retirement, they discussed his failure to testify. Three jurors testified upon the hearing of the motion for new trial. It was shown beyond question that upon the first ballot the jury stood nine to three for conviction, those voting not guilty being Hurst, Probst and Andrews. The testimony of Hurst and Probst makes plain that, whatever reference may have been made to the failure of defendant to testify, had nothing to do with changing their views from not guilty to guilty. Article 710, C. C. P., forbids that the failure of the defendant to testify shall be taken as a circumstance against him. This court has often held that mere casual references to the failure of the accused to testify, which are checked and the matter not discussed in such way as to make evident the fact that it was taken by the jury, or some member thereof, as a circumstance against him, will not be cause for reversal. Mr. Boston, foreman of the jury, testified that there was a reference made to the failure of appellant to testify. According to his testimony, this statement was made by Mr. Hurst, one of the jurors who was favorable to appellant, and the last juror to vote for conviction. In one place Mr. Boston testified that Mr. Hurst was the one who called attention to the failure of defendant to testify. It appears from the testimony of Mr. Hurst, as well as that of Mr. *Page 73 
Boston, that Mr. Hurst called for the presence in the jury room of certain written testimony material to the case which was sent in, and that, after Hurst examined this, he said he was ready to vote for conviction. We think the trial court within his discretion in overruling the motion for new trial. See Wilson v. State, 87 Tex.Crim. Rep.; Taylor v. State,88 Tex. Crim. 470; Vinson v. State, 96 Tex. Crim. 307; Lamb v. State, 98 Tex.Crim. Rep..
There is complaint of the argument of Mr. Weeks, special prosecutor, which argument is set out in the bill of exception as follows:
"These deposit slips and this check made out the State's case, (referring to the deposit slips of H. J. Shadwick and the check for $731.97, drawn on the First National Bank of White Deer, Texas, signed: 'White Deer Motor Company by L. M. Guyer,' and shown to have been deposited to the credit of H. J. Shadwick in the First National Bank of Pampa, Texas.) No witness has been called by the defendant to deny them."
Appellant asserts that this was such reference to the failure of the defendant to testify as to furnish ground for reversal. We are not able to agree with appellant. The part of the argument so claimed as a reference to appellant's failure to testify must be the statement: "No witness has been called by the defendant to deny them." Guyer was a witness to the check referred to, and said he gave it to Dale. Dale was not called to testify, nor was he offered as a witness by the accused. To say that he could not have testified because indicted for the same offense would involve an assumption wholly without support in this record. For all we know, Dale may have been tried and acquitted, or the state might have waived any objection to Dale testifying. We can not lend support to such a claim advanced without more proof to establish it. Again, the record shows the transaction between appellant and Mr. Vickers to have occurred at a bank where, for aught this record shows, there may have been a dozen people cognizant of the matters pertaining to the deposit of the money. The language used which by interpretation is attempted to be construed as referring to the failure of defendant to testify, must be of such a character as that the reference is a necessary one, in order to effect a reversal.
Appellant's bill of exception No. 6 sets out four pages of questions and answers of the witness Hiatt, to all of which it was objected that the testimony was immaterial and irrelevant to any issue in the case, and transpired out of the presence *Page 74 
and hearing of appellant. As far as we are able to understand said bill, it brings here matters elicited from Hiatt explanatory of matters brought out from him by the appellant upon cross-examination. The statements given by this witness and appearing in the bill of exception appear to have no criminating effect upon appellant, and seem to relate wholly to the manner and circumstances surrounding the giving of a statement by Hiatt. There seems nothing in the testimony capable of any injury to the accused. We do not deem the matter complained of in this bill of exception of such serious nature as to call for a reversal.
Finding no error in the record, the judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.